Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 1 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 2 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 3 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 4 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 5 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 6 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 7 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 8 of 13
Case 19-32377-KRH   Doc 1   Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document     Page 9 of 13
Case 19-32377-KRH   Doc 1    Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document      Page 10 of 13
Case 19-32377-KRH   Doc 1    Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document      Page 11 of 13
Case 19-32377-KRH   Doc 1    Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document      Page 12 of 13
Case 19-32377-KRH   Doc 1    Filed 05/03/19 Entered 05/03/19 13:25:10   Desc Main
                            Document      Page 13 of 13
